PER CURIAM.
We have carefully studied the record, briefs and arguments of counsel for both parties in Case No. 86-1126 and, having drawn every possible inference in favor of the non-moving party, we conclude that summary judgment was erroneously entered because there remain genuine issues of material fact. See Moore v. Morris, 475 So.2d 666 (Fla.1985); Landers v. Milton, 370 So.2d 368 (Fla.1979); Holl v. Talcott, *985191 So.2d 40 (Fla.1966); Shaffran v. Holness, 93 So.2d 94 (Fla.1957); Fla.R.Civ.P. 1.510. Accordingly, we reverse the final judgment appealed and remand this cause for further proceedings consistent herewith. In light of our disposition we need not address the remaining points raised in this consolidated appeal.
Reversed and remanded.